236 F.3d 716 (D.C. Cir. 2001)
David H. Marlin, Appellantv.District of Columbia Board of Elections and Ethics, Appellee
No. 99-7206
United States Court of Appeals  FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued September 15, 2000Decided January 19, 2001

Appeal from the United States District Court  for the District of Columbia (No. 98cv02566)
Robert K. Kelner argued the cause for the appellant. Mark H. Lynch was on brief.  Michael A. Dawson entered  an appearance.
Rudolph McGann Jr. argued the cause for the appellee. Kenneth J. McGhie was on brief.
Before:  Henderson, Randolph and Garland, Circuit  Judges.
Opinion for the court filed by Circuit Judge Henderson.
Karen LeCraft Henderson, Circuit Judge:


1
David H. Marlin appeals the district court's grant of summary judgment to  the District of Columbia Board of Elections and Ethics  (Board).  Marlin brought this action alleging the Board's  enforcement of polling place regulations to prohibit him from  wearing a campaign sticker into his polling place on election  day violates the First Amendment to the United States  Constitution.  We agree with the district court that the  Board's enforcement reflects reasonable, viewpoint-neutral  regulation of polling place speech and therefore does not  violate the First Amendment. Accordingly we affirm the  district court's summary judgment.

I.

2
The material facts are not in dispute.  On September 15,  1998 Marlin, a resident and registered voter of the District of  Columbia (District), went to his polling place to vote in a  primary election while wearing a campaign sticker in support  of mayoral candidate Anthony Williams.  When Marlin attempted to turn in his completed ballot, an election worker  informed him he "could not cast his ballot while wearing the  sticker."  Affidavit of David H. Marlin p 10.  After a second  election worker accepted Marlin's ballot, the first worker told  Marlin he would not be permitted to vote in the general  election if he was wearing "any sticker, button, emblem, or  clothing that showed support for a candidate."  Id.  After the  primary Marlin and his counsel contacted the Board, which  told Marlin's counsel that the District's election regulations,  promulgated by the Board,1 prohibited voters from wearing  political paraphernalia inside a polling place but that, if  Marlin insisted on wearing a campaign sticker, he would be permitted to vote curbside at the general election.  Marlin  wore a sticker and voted curbside on November 3, 1998.


3
Meanwhile, on October 23, 1998 Marlin filed this action in  the district court challenging the Board's enforcement of the  regulations.  In a memorandum opinion and order filed September 8, 1999 the district court granted summary judgment  in favor of the Board.  Marlin appealed.

II.

4
Marlin challenges two District election regulations.  The  first provides:


5
No partisan or nonpartisan political activity, or any other activity which, in the judgment of the Precinct Captain, may directly or indirectly interfere with the orderly conduct of the election, shall be permitted in, on, or within a reasonable distance outside the building used as a polling or vote counting place.


6
3 D.C.M.R. § 708.4.  The second defines "political activity" to  "include without limitation, any activity intended to persuade  a person to vote for or against any candidate or measure or to  desist from voting."  3 D.C.M.R. § 708.8.  Marlin contends  the Board's enforcement of these regulations to prevent him  from wearing a political sticker when voting inside the polling  place is an unjustified restriction of his right to free expression under the First Amendment.2  The district court held  that the political activity ban is a reasonable viewpoint neutral regulation of a non-public forum and therefore does  not violate the First Amendment. We agree.

The United States Supreme Court has

7
identified three types of fora:  the traditional public forum, the public forum created by government designation, and the nonpublic forum.  Traditional public fora are those places which "by long tradition or by government fiat have been devoted to assembly and debate." [Perry Educ. Assn. v. Perry Local Educators' Assn., 460 U.S. 37, 45 (1983)].  Public streets and parks fall into this category.  See Hague v. CIO, 307 U.S. 496, 515, 59 S.Ct. 954, 963, 83 L.Ed. 1423 (1939).  In addition to traditional public fora, a public forum may be created by government designation of a place or channel of communication for use by the public at large for assembly and speech, for use by certain speakers, or for the discussion of certain subjects. Perry Education Assn., supra, 460 U.S., at 45 and 46, n. 7, 103S.Ct., at 955, n. 7.  Of course, the government "is not required to indefinitely retain the open character of the facility."  Id., at 46, 103 S.Ct., at 955.


8
Cornelius v. NAACP Legal Defense & Educ. Fund, 473 U.S.  788, 802 (1985).  A content-based regulation, such as the  District's, which restricts expression in either a traditional  forum or a designated forum will be upheld only if the state  shows it "is necessary to serve a compelling state interest and  that it is narrowly drawn to achieve that end."  Perry Educ.  Ass'n, 460 U.S. at 45 (citing Carey v. Brown, 447 U.S. 455,  461 (1980)).  By contrast, a restriction on speech in a nonpublic forum is permissible so long as it is viewpoint neutral  and "reasonable in light of the purpose which the forum at  issue serves."  Id. at 46-49.3


9
The forum here, the interior of a polling place, is neither a  traditional public forum nor a government-designated one.  It  is not available for general public discourse of any sort.  The  only expressive activity involved is each voter's communication of his own elective choice and this has long been carried  out privately--by secret ballot in a restricted space.  See  Burson v. Freeman, 504 U.S. 191, 201-06 (1992) (describing  early problems with voter fraud and intimidation in the  United States and the states' responses, including secret  ballot and restricted zones around polls).  In the District of  Columbia specifically, the record demonstrates that at least  as early as 1960 the Board's regulations prohibited all "partisan political activity," either written or oral, "in any building  while it is in use as a polling place."  JA 28.  District  regulations also restrict election day activity at polling places  to "the conduct of the election" and limit polling place access  to Board representatives, police officers, duly qualified election watchers, persons engaged in voting and others authorized by the Board.  3 D.C.M.R. § 708.3.  Given these longstanding limitations on polling place speech, we do not see  how the polls can fairly be described either as "places which  'by long tradition or by government fiat have been devoted to  assembly and debate,' " or as places designated by the government "for use by the public at large for assembly and  speech, for use by certain speakers, or for the discussion of  certain subjects."  Cornelius, 473 U.S. at 802.  As the Supreme Court declared in Cornelius:  "We will not find that a  public forum has been created in the face of clear evidence of  a contrary intent, nor will we infer that the government  intended to create a public forum when the nature of the  property is inconsistent with expressive activity."  473 U.S. at  803.


10
Having concluded that polling places are non-public fora,  we further conclude that the Board's enforcement of the  challenged election regulations constitutes reasonable viewpoint-neutral regulation of expression within polling places. In Burson v. Freeman, 504 U.S. 191 (1992), the petitioner  challenged similar but more extensive polling place restrictions in force in Tennessee.  The challenged statutes prohibited "the display of campaign posters, signs or other campaign  materials, distribution of campaign materials, and solicitation  of votes for or against any person or political party or  position" within the polling building or 100 feet from its  entrance.  The Burson majority concluded the regulation  satisfied at least the reasonableness test applied to regulation  of speech in non-public fora.4  The same result is compelled here.5


11
Marlin does not dispute that the regulations, which apply to  all political activity, are viewpoint neutral.  Nor does he  question the validity of the interests identified by the Board,  namely protecting "the orderly conduct of elections" by "creating a neutral zone within the polling place, preventing  altercations over hot-button issues, intimidation of voters,  eleventh hour smear campaigns and the like," Brief of Appellee at 20-21 (emphasis original)--which interests parallel  those endorsed in Burson, namely protecting "the right of  [Tennessee's] citizens to vote freely for the candidates of their  choice" and safeguarding "the right to vote in an election  conducted with integrity and reliability," 504 U.S. at 198-99. Marlin contends only that the broad ban is unnecessary to  prevent the evils the Board has identified.  To pass constitutional muster, however, regulation of speech in a nonpublic  forum need "not be the most reasonable or the only reasonable limitation" and, "[i]n contrast to a public forum, a finding of strict incompatibility between the nature of the speech or  the identity of the speaker and the functioning of the nonpublic forum is not mandated."  473 U.S. at 808 (citing Perry  Educ. Assn., supra;  Lehman v. City of Shaker Heights, 418  U.S. 298 (1974)).  The "decision to restrict access to a nonpublic forum need only be reasonable," id., and the district's  decision to ban campaign paraphernalia from polling places is  a reasonable means of ensuring an orderly and peaceful  voting environment, free from the threat of contention or  intimidation.  That narrower regulations might be as effective  or more so, as Marlin contends, does not invalidate the means  the District has chosen.  Regulation of a non-public forum,  unlike that of a public forum, need not be "narrowly drawn to  achieve [its] end."  Perry Educ. Ass'n, 460 U.S. at 45 (citing  Carey v. Brown, 447 U.S. 455, 461 (1980)).  Because the  Board's enforcement of 3 D.C.M.R. §§ 708.4 and 708.8 to  regulate political activity inside polling places is "reasonable  in light of the purpose which the forum at issue serves,"  Cornelius, 460 U.S. at 49, given the history and function of  polling places, see Burson, 504 U.S. at 200-09, we hold that  the regulations do not violate the First Amendment.


12
For the foregoing reasons, the judgment of the district  court is


13
Affirmed.



Notes:


1
 The Board is authorized by statute to promulgate regulations  governing conduct of elections.  See D.C. Code Ann. S 1-1324.


2
 Although section 708.4 broadly prohibits political activity "in, on,  or within a reasonable distance outside" a polling place, Marlin  challenges the regulation only as applied, that is, to prevent him  from wearing the sticker inside the polling place.  In addition, the  Board's counsel assured the district court that its policy is to  enforce the ban only "inside the polling place."  JA 102.


3
 Although Marlin argues that public forum analysis does not  apply to polling places because they are not "proprietary" to the  government, see Brief of Appellant at 9-12, Supreme Court precedent establishes that the public forum analysis is appropriate.  See,  e.g., Burson v. Freeman, 504 U.S. 191 (1992) (applying public forum  analysis to Tennessee statute prohibiting display of campaign materials in or near polling places).


4
 The plurality in Burson applied the more exacting public forum  test because it concluded the area outside the polling place was a  public forum, noting the Court had characterized as a "quintessential public forum" "those places 'which by long tradition or by  government fiat have been devoted to assembly and debate,' such as  parks, streets, and sidewalks."  504 U.S. at 196-98 (quoting Perry  Educ. Assn., 460 U.S. at 45).  Concurring in the judgment, Justice  Scalia expressed his view that the area outside the polling place was  a non-public forum subject only to the reasonableness test.  We are  not concerned with the area outside the polling place because the  Board applies the ban only within the site.  See supra note 1.


5
 Marlin attempts to distinguish this case from Burson on the  ground the challenge there was facial while his is as applied.  That  a challenge is as applied, however, does not alter the level of  scrutiny applied in a nonpublic forum--to wit reasonableness.  See,  e.g., United States v. Kokinda, 497 U.S. 720 (1990).